Exhibit 10.2





SECOND AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT


This SECOND AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT (this “Agreement”)
dated as of May 4, 2015, among TRIANGLE CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), ARC INDUSTRIES HOLDINGS, INC., a Delaware
corporation (“ARC”), BRANTLEY HOLDINGS, INC., a Delaware corporation
(“Brantley”), ENERGY HARDWARE HOLDINGS, INC., a Delaware corporation (“Energy”),
MINCO HOLDINGS, INC., a Delaware corporation (“Minco”), PEADEN HOLDINGS, INC., a
Delaware corporation (“Peaden”), TECHNOLOGY CROPS HOLDINGS, INC., a Delaware
corporation (“Technology” and together with ARC, Brantley, Energy, Minco, Peaden
and the Borrower, the “Pledgors” and each, a “Pledgor”), and BRANCH BANKING AND
TRUST COMPANY (“BB&T”), acting as agent (in such capacity, the “Administrative
Agent”) for itself and the other Secured Parties (as defined in the Credit
Agreement referred to below).
W I T N E S S E T H
WHEREAS, the Administrative Agent, the Multicurrency Agent (as defined in the
Credit Agreement defined below) and the Lenders (as defined in the Credit
Agreement defined below) have agreed to extend credit to Borrower pursuant to
the terms of that certain Third Amended and Restated Credit Agreement of even
date herewith, among the Pledgors, the Administrative Agent, ING Capital LLC, as
the Multicurrency Agent, and the Lenders signatory thereto (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
which amends and restates the Second Amended and Restated Credit Agreement dated
as of June 26, 2013 by and among the Borrower, the Administrative Agent, and the
Lenders identified therein (the “Existing Credit Agreement”);
WHEREAS, the Pledgors have previously entered into an Amended and Restated
Equity Pledge Agreement, dated as of June 26, 2013 (as amended, the “Existing
Pledge Agreement”) and the parties thereto wish to amend and restate the
Existing Pledge Agreement on the terms set forth herein;
WHEREAS, the Pledgors may from time to time enter into or guarantee one or more
Hedge Transactions (as defined in the Credit Agreement) with the Hedge
Counterparties (as defined in the Credit Agreement);
WHEREAS, each Pledgor beneficially and legally owns the limited liability
company membership interests, limited partnership interests, stock and other
equity interests described on Schedule I attached hereto (the “Pledged
Entities”); provided that, notwithstanding anything herein to the contrary,
Pledged Entities shall not include the SBIC Entities; and
WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
Borrower pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties (as defined in the Credit Agreement), receive a
pledge of the Collateral (as defined below) hereunder by Pledgors’ execution and
delivery of this Agreement to secure: (a) the due and punctual payment


--------------------------------------------------------------------------------



by Borrower of: (i) the principal of and interest on the Notes (including any
and all Revolver Advances, Multicurrency Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by any Pledgor under
the Credit Agreement, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and obligations, if any, to
provide cash collateral and any renewals, modifications or extensions thereof,
in whole or in part; and (iii) all other monetary obligations of any Pledgor to
the Secured Parties under the Credit Agreement and the other Loan Documents to
which any Pledgor is or is to be a party and any renewals, modifications or
extensions thereof, in whole or in part; (b) the due and punctual performance of
all other obligations of any Pledgor under the Credit Agreement and the other
Loan Documents to which such Pledgor is or is to be a party, and any renewals,
modifications or extensions thereof, in whole or in part; (c) the due and
punctual payment (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including any and all Hedging Obligations (as defined in the
Credit Agreement) arising under Hedging Agreements and obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities of any Pledgor, now existing or hereafter
incurred under, arising out of or in connection with any and all Hedging
Agreements and any renewals, modifications or extensions thereof (including, all
obligations, if any, of any Pledgor as guarantor under the Credit Agreement in
respect of Hedging Agreements), and the due and punctual performance and
compliance by each Pledgor with all of the terms, conditions and agreements
contained in any Hedging Agreements and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of Pledgors and the
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of Pledgors and the Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part; provided, that the foregoing with respect to any Guarantor shall exclude,
in all cases, any Excluded Swap Obligations (as defined in the Credit Agreement)
of such Guarantor (all of the foregoing indebtedness, liabilities and
obligations being collectively called the “Obligations”).
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
SECTION 1.Definitions. Any capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.
SECTION 2.Pledge; Perfection.
(a)    As collateral security for the due and punctual payment of the
Obligations, each Pledgor hereby pledges, hypothecates, delivers and assigns and
grants unto Administrative Agent, as agent for itself and the Secured Parties, a
security interest (which security interest shall constitute a first priority
security interest), in all of Pledgor’s




--------------------------------------------------------------------------------



membership interests, limited partnership interests, common stock and other
equity interests in the Pledged Entities and all securities instruments or other
rights convertible into or exercisable for the foregoing (the “Equity
Interests”), together with all proceeds, profits, interests, capital accounts,
accounts, contract rights, general intangibles, deposits, funds, dividends,
distributions, rights to dividends, rights to distributions, including both
distributions of money and of property, and other rights, claims and interests
relating to or arising out of Pledgor’s Equity Interests, now owned or hereafter
acquired, in the Pledged Entities, together with any and all replacements or
substitutions for or proceeds of all of the foregoing (collectively, the
“Collateral”); provided that, notwithstanding anything herein to the contrary,
Collateral shall not include, and the security interest herein shall not attach
to, (i) any Equity Interests issued by the SBIC Entities (as defined in the
Credit Agreement), (ii) any outstanding voting Equity Interests of a Foreign
Subsidiary in excess of 65% of the voting power of such classes of Equity
Interests of such Foreign Subsidiary entitled to vote (other than any
outstanding non-voting Equity Interests of such classes of Equity Interests of
such Foreign Subsidairy) or (iii) any property rights in Equity Interests (other
than Equity Interests issued by any Subsidiary and Equity Interests issued by
any joint venture or investment fund that is accounted for under GAAP as a
Portfolio Investment), or any Operating Documents of any issuer of such Equity
Interests to which Pledgor is a party, or any of its rights or interests
thereunder, if the grant of such security interest shall constitute or result in
(A) the abandonment, invalidation or unenforceability of any right, title or
interest of the Pledgor therein or (B) a breach or termination pursuant to the
terms of, or a default under, any such property rights or Operating Documents
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provisions) of any relevant jurisdiction or any other Applicable Law (including
the Bankruptcy Code) or principles of equity) (the Equity Interests described in
foregoing clauses (i) through (iii), the “Excluded Equity Interests”); provided
further that, until such time as attachment occurs with respect to any Excluded
Equity Interest of the type described in clause (iii), references in this
Agreement to “Pledged Entities” shall be deemed not to include the issuers of
such Excluded Equity Interest.
This Agreement is not intended to place Administrative Agent, the Multicurrency
Agent or any Secured Party in a position of being a member, shareholder or
partner of any Pledged Entity, but is intended to grant Administrative Agent, on
behalf of the Secured Parties, a lien on and security interest in Pledgor’s
Equity Interests in the Pledged Entities including, without limitation, any and
all of the Collateral but specifically excluding any general partnership
interests.
(b)    Each Pledgor hereby delivers to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), on behalf of the Secured Parties,
including itself, herewith all certificates, instruments and documents, if any,
representing the Equity Interests in the Pledged Entities to be held by the
Administrative Agent as Collateral, together with a transfer power in blank duly
executed by Pledgor.
SECTION 3.Representations and Warranties. Each Pledgor hereby represents and
warrants, as of the date hereof and on each date a Borrowing is made or deemed
made, that:




--------------------------------------------------------------------------------



(a)Pledgor has all requisite power and authority to enter into this Agreement,
to grant a security interest in the Collateral for the purposes described in
Section 2 and to carry out the transactions contemplated by this Agreement;
(b)No approval of or consent from any person or entity (other than the
acknowledgement and consent of any Pledged Entity which is a Subsidiary as
evidenced by its signature hereto) is required in connection with the execution
and delivery by Pledgor of this Agreement, the granting and perfection of the
security interests in the Collateral, or the carrying out of the transactions
contemplated by this Agreement (including the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect thereof);
(c)Pledgor is the record and beneficial owner of the Collateral as of the date
hereof;
(d)All of the Collateral is owned by Pledgor free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest in
such Collateral or the proceeds thereof, except for the security interest
granted to the Administrative Agent on behalf of the Secured Parties hereunder,
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance of sale of, any
Equity Interests;
(e)The execution, delivery and performance by Pledgor of this Agreement do not
and will not contravene or constitute a default under or result in any violation
of any agreement (including, without limitation, the operating or partnership
agreement of any Pledged Entity), indenture or other instrument, license,
judgment, decree, order, law, statute, ordinance or other governmental rule or
regulation applicable to Pledgor;
(f)On each Representation Date (as defined in the Security Agreement), Schedule
I hereto (as such schedule may be amended or supplemented from time to time
pursuant to the terms of this Agreement) sets forth all of the issued and
outstanding Equity Interests held by Pledgor and such Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests or percentage of partnership interests of the respective
Pledged Entities indicated on Schedule I.
(g)Each Pledged Entity is a limited liability company, limited partnership or
corporation duly formed, validly existing and in good standing as such under the
laws of the jurisdiction of its organization as set forth on Schedule I hereto,
and the execution and delivery of this Agreement require no action by or in
respect of, or filing with, any governmental body, agency or official (except
for the Uniform Commercial Code filings set forth in paragraph (h) below) and do
not contravene, or constitute a default under, the operating agreement,
partnership agreement, charter or by-laws of any Pledged Entity;
(h)Upon filing of a Uniform Commercial Code Financing Statement with the U.C.C.
records of the Secretary of State of the state of organization of each Pledgor,
this




--------------------------------------------------------------------------------



Agreement creates and grants a valid lien on and perfected security interest in
the Collateral and the proceeds thereof, subject to no prior security interest,
lien, charge or encumbrance, or to any agreement purporting to grant to any
third party a security interest in the property or assets of such Pledgor which
would include the Collateral;
(i)If requested in writing by the Administrative Agent, a true, correct and
complete copy of the operating agreement, limited partnership agreement, charter
and by-laws, as the case may be, of each Pledged Entity (together with all
amendments thereto) has been provided to the Administrative Agent;
(j)To the extent that any limited liability company interests or partnership
interests pledged as Collateral are or represent issuers that have opted to be
treated as securities under the applicable U.C.C., the certificates representing
such securities have been delivered to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), and no limited liability company
interests or partnership interests pledged as Collateral are dealt in or traded
on securities exchanges or markets; and
(k)None of the Equity Interests constitutes Margin Stock.
SECTION 4.Voting Rights; Distributions, Etc.
(a)So long as no Event of Default (and the expiration of any cure period related
thereto), as defined in the Credit Agreement, shall have occurred and be
continuing:
(i)
Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers relating or pertaining to the Collateral or any
part thereof, provided, however, that no vote shall be cast or right exercised
or other action taken which would (x) impair the Collateral or any portion
thereof or the rights and remedies of the Administrative Agent under the Loan
Documents, or (y) have or would reasonably be expected to have a material
adverse effect on the Collateral or any material part thereof or (z) result in
any violation of the provisions of this Agreement, the Credit Agreement or any
other Loan Document,

(ii)
except to the extent limited by this Agreement, the Credit Agreement or any
other Loan Document, each Pledgor shall be entitled to receive and retain any
and all cash dividends or cash distributions payable on the Collateral, but any
and all equity interests and/or liquidating dividends, distributions in
property, returns of capital, or other distributions made on or in respect of
the Collateral, whether resulting from a subdivision, combination, or
reclassification of the outstanding ownership units or other interests of the
Pledged Entities or received in exchange for the Collateral or any part thereof
or as a result of any merger, consolidation, acquisition, or other exchange of
assets to which any Pledged Entity may be a party or otherwise, and any and all
cash and other property received in redemption of or in exchange for any
Collateral (either upon call for redemption or otherwise), shall be and become





--------------------------------------------------------------------------------



part of the Collateral pledged hereunder and, if received by Pledgor, shall
forthwith be delivered to Administrative Agent (accompanied by proper
instruments of assignment and/or powers of attorneys executed by Pledgor) to be
held subject to the terms of this Agreement;
(b)Upon the occurrence and during the continuance of an Event of Default, all
rights of each Pledgor to exercise the voting and/or other consensual rights and
powers that Pledgor is entitled to exercise pursuant to Section 4(a)(i) hereof
and/or to receive the payments that Pledgor is authorized to receive and retain
pursuant to Section 4(a)(ii) hereof shall cease, and all such rights shall
thereupon become vested in Administrative Agent for the benefit of the Secured
Parties, who shall have the sole and exclusive right and authority to exercise
such voting and/or other consensual rights and powers and/or to receive and
retain such payments; provided, that nothing herein shall obligate
Administrative Agent to exercise such voting and/or other consensual rights, all
such action in such regard being solely in Administrative Agent’s or Secured
Parties’ discretion. Any and all money and other property paid over to or
received by Administrative Agent pursuant to the provisions of this paragraph
(b) shall be retained by Administrative Agent as additional Collateral hereunder
and be applied in accordance with the provisions hereof.
SECTION 5.Covenants. Each Pledgor hereby covenants that until such time as the
Obligations shall have been indefeasibly paid in full:
(a)Pledgor will not, without the prior written consent of the Administrative
Agent, sell, convey, assign, or otherwise dispose of, or grant any option with
respect to, all or any part of the Collateral or any interest therein, except
that Pledgor shall be permitted to receive and dispose of distributions to the
extent permitted by Section 4 (a)(ii) above; nor will Pledgor create, incur or
permit to exist any pledge, mortgage, lien, charge, encumbrance or security
interest whatsoever with respect to all or any part of the Collateral or the
proceeds thereof, other than that created hereby; nor will Pledgor amend or
terminate, or waive any default under or breach of the terms of the operating
agreement, limited partnership agreement or charter of any Pledged Entity or
consent to or permit any amendment, termination or waiver thereof, except as not
otherwise prohibited under the Loan Documents and to the extent such action does
not and would not reasonably be likely to have a Material Adverse Effect with
respect to the Pledged Entity or the Collateral; nor will Pledgor enter into any
contractual obligations that restrict or inhibit, or which would reasonably be
expected to restrict or inhibit, the Administrative Agent’s rights or ability to
vote or sell or otherwise dispose of the Collateral or any part thereof after an
Event of Default; nor will Pledgor consent to or permit the issuance of any
additional Equity Interests in any Pledged Entity (unless pledged to
Administrative Agent hereunder), or any securities or instruments exercisable or
exchangeable for Equity Interests in any Pledged Entity or otherwise
representing any right to acquire any Equity Interest in any Pledged Entity or
any general partnership interests in any Pledged Entity that is a limited
partnership.
(b)Pledgor will not permit any Pledged Entity to change its entity form or,
except as permitted under the Credit Agreement, merge into or consolidate into
any other entity




--------------------------------------------------------------------------------



and will give to Administrative Agent not less than 20 days’ prior written
notice of (i) any change in the name of any Pledgor or the name of any Pledged
Entity or (ii) any change in the location of the principal place of business
(or, in the case of an individual Pledgor, the principal residence) of Pledgor
or any Pledged Entity; provided that Pledgor shall not permit any change
described in the preceding clauses (i) and (ii) unless Pledgor shall have taken
all actions necessary or reasonably requested by the Administrative Agent to
maintain the continuance, validity, perfection and the same or better priority
of the Administrative Agent in the Collateral.
(c)Pledgor will, at Pledgor’s own expense, defend Administrative Agent’s and
Secured Parties’ right, title, special property and security interest in and to
the Collateral and any distributions with respect thereto against the claims of
any Person (other than the holders of Permitted Encumbrances).
(d)Pledgor will comply with all its obligations under any limited liability
company or partnership agreement relating to the Equity Interests and will
preserve and protect the Collateral.
(e)Pledgor will promptly pay and discharge before the same become delinquent,
all taxes, assessments and governmental charges or levies imposed on Pledgor or
the Collateral, except for taxes timely disputed in good faith, for which
adequate reserves have been made.
(f)The Secured Parties shall have the right, upon request on the terms set forth
in Section 5.02 of the Credit Agreement, to review, examine and audit the books
and records of any Pledged Entity and of Pledgor with regard to the Collateral
and any distributions with respect thereto.
(g)    Pledgor consents to the transfer pursuant to the collateral assignment,
pledge or grant of security interest in any limited liability company or
partnership interest pledged as Collateral to the Administrative Agent or its
nominee and, following the occurrence and during the continuance of an Event of
Default, consents to the transfer of any such interests to and the admission of
the Administrative Agent or its nominee as a member in any limited liability
company or partner in any partnership, as the case may be, with all the rights
and powers related thereto.
(h)    In the event that Pledgor acquires rights in any Equity Interests after
the date of this Agreement, Pledgor shall deliver to the Administrative Agent,
on or before the Reporting Date (as defined in the Security Agreement)
immediately following the end of the Fiscal Quarter during which it acquires any
such rights, a completed Pledge Supplement, substantially in the form of Exhibit
A attached hereto, reflecting such new Equity Interests and all other Equity
Interests. Notwithstanding the foregoing it is understood and agreed that the
security interest of the Administrative Agent shall attach to all such newly
acquired Equity Interests immediately upon Pledgor’s acquisition of rights
therein and shall not be affected by the failure of Pledgor to deliver such
supplement.




--------------------------------------------------------------------------------



SECTION 6.Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default (and the expiration of any cure period related thereto),
Administrative Agent may, in addition to the exercise by Administrative Agent of
its rights and remedies under any other Section of this Agreement or under the
Credit Agreement or any other agreement relating to the Obligations or otherwise
available to it at law or in equity:
(a)declare the principal of and all accrued interest on and any other amounts
owing with respect to the Obligations immediately due and payable, without
demand, protest, notice of default or other notices of any kind, except that
Borrower and Pledgor shall be provided notice of acceleration or of intention to
accelerate, provided, however, that failure to provide such notice to Borrower
and Pledgor shall in no way affect the rights of the Lenders, and
(b)exercise all the rights and remedies of a secured party under the Uniform
Commercial Code in effect in the State of North Carolina at that time and sell
(in compliance with applicable laws, including securities laws) the Collateral,
or any part thereof, at public or private sale, at any broker’s board, upon any
securities exchange, or elsewhere, for cash, upon credit, or for future
delivery, as Administrative Agent may deem appropriate in the circumstances and
commercially reasonable. Administrative Agent shall have the right to impose
limitations and restrictions on the sale of the Collateral as Administrative
Agent may deem to be necessary or appropriate to comply with any law, rule, or
regulation (Federal, state, or local) having applicability to the sale,
including, but without limitation, restrictions on the number and qualifications
of the offerees and requirements for any necessary governmental approvals, and
Administrative Agent shall be authorized at any such sale (if it deems it
necessary or advisable to do so) to restrict the prospective offerees or
purchasers to Persons who will represent and agree that they are purchasing
securities included in the Collateral for their own account and not with a view
to the distribution or sale thereof in violation of applicable securities laws
and Pledgor hereby waives, to the maximum extent permitted by law, any claim
arising because the price at which the Collateral may have been sold at such
private sale was less than the price that might have been obtained at public
sale, even if Administrative Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. Upon consummation of any such
sale, Administrative Agent shall have the right to assign, transfer, and deliver
to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay, and/or appraisal that Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. To the extent that notice of sale shall be
required to be given by law, Administrative Agent shall give Pledgor at least
ten (10) days’ prior written notice of its intention to make any such public or
private sale. Such notice shall state the time and place fixed for sale, and the
Collateral, or portion thereof, to be offered for sale. Any such sale shall be
held at such time or times within ordinary business hours and at such place or
places as Administrative Agent may fix in the notice of such sale. At any such
sale, the Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as Administrative Agent may determine, and
Administrative Agent may itself bid (which bid




--------------------------------------------------------------------------------



may be in whole or in part in the form of cancellation of the Obligations) for
and purchase the whole or any part of the Collateral. Administrative Agent shall
not be obligated to make any sale of the Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of the Collateral may have
been given. Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case sale of all or any part of the Collateral is made to any
Person other than the Administrative Agent or any Lender on credit or for future
delivery, the Collateral so sold may be retained by Administrative Agent until
the sale price is paid by the purchaser or purchasers thereof. Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. Pledgor hereby
agrees that any sale or disposition of the Collateral conducted in conformity
with reasonable commercial practices of banks, insurance companies or other
financial institutions in the city and state where Administrative Agent is
located in disposing of property similar to the Collateral shall be deemed to be
commercially reasonable.
(c)Pledgor recognizes that the Administrative Agent and Secured Parties may be
unable to effect a public sale of all or part of the Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire all or a part of the Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. Pledgor acknowledges and agrees that any private sale so made may be at
prices and on other terms less favorable to the seller than if such Collateral
were sold at public sale and that the Administrative Agent has no obligation to
delay the sale of such Collateral for the period of time necessary to permit the
registration of such Collateral for public sale under any securities laws.
Pledgor agrees that a private sale or sales made under the foregoing
circumstances shall not be deemed to have not been made in a commercially
reasonable manner solely as a result of being a private sale. If any consent,
approval, or authorization of any federal, state, municipal, or other
governmental department, agency, or authority should be necessary to effectuate
any sale or other disposition of the Collateral, or any partial sale or other
disposition of the Collateral, Pledgor will execute all applications and other
instruments as may be required in connection with securing any such consent,
approval, or authorization and will otherwise use its best efforts to secure the
same. In addition, if the Collateral is disposed of pursuant to Rule 144,
Pledgor agrees to complete and execute a Form 144, or comparable successor form,
at the Administrative Agent’s written request; and Pledgor agrees to provide any
material adverse information in regard to the current and prospective operations
of each Pledged Entity of which Pledgor has knowledge and which has not been
publicly disclosed, and Pledgor hereby acknowledge that Pledgor’s failure to
provide such information may result in criminal and/or civil liability.




--------------------------------------------------------------------------------



SECTION 7.Application of Proceeds of Sale. The proceeds of sale of the
Collateral sold pursuant to Section 6 hereof shall be applied by Administrative
Agent as set forth in Section 6.04 of the Credit Agreement.
SECTION 8.Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints Administrative Agent as Pledgor’s attorney-in-fact, effective during
the continuance of an Event of Default, with full power of substitution, for the
limited purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that Administrative Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is coupled
with an interest and is irrevocable. Without limiting the generality of the
foregoing, after the occurrence and during the continuance of an Event of
Default, Administrative Agent shall have the right and power to receive,
endorse, and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend or other distribution payable
or distributable in respect of the Collateral or any part thereof, and to give
full discharge for same.
SECTION 9.Responsibility. Notwithstanding the provisions of Section 4(b) hereof,
Administrative Agent shall have no duty to exercise any voting and/or other
consensual rights and powers becoming vested in Administrative Agent with
respect to the Collateral or any part thereof, to exercise any right to redeem,
convert, or exchange any securities included in the Collateral, to enforce or
see to the payment of any dividend or any other distribution payable or
distributable on or with respect to the Collateral or any part thereof, or
otherwise to preserve any rights in respect of the Collateral against any third
parties.
SECTION 10.No Waiver; Cumulative Remedies. No failure on the part of
Administrative Agent to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by Administrative Agent
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies of Administrative Agent hereunder are
cumulative and are not exclusive of any other remedies available to
Administrative Agent at law or in equity.
SECTION 11.Termination. This Agreement shall terminate upon the complete
performance of each Loan Party’s obligations under each Loan Document and the
final and indefeasible payment in full of the Obligations. Upon termination of
this Agreement, Administrative Agent shall reassign and redeliver (or cause to
be reassigned or redelivered) to Pledgor such Collateral (if any) as shall not
have been sold or otherwise applied by Administrative Agent pursuant to the
terms hereof and as shall still be held by it hereunder together with
appropriate instruments of assignment and release.
SECTION 12.Notices. Any notice or communication required or permitted hereunder
shall be given in the manner prescribed in the Credit Agreement to such Person
at its address set forth in the Credit Agreement or on Schedule I to this
Agreement.
SECTION 13.Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such agreements and instruments, as
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto




--------------------------------------------------------------------------------



Administrative Agent and the Secured Parties their rights, powers and remedies
hereunder. Each Pledgor hereby authorizes Administrative Agent to file one or
more Uniform Commercial Code financing or continuation statements, or amendments
thereto, relative to all or any part of the Collateral. Each Pledgor will
execute and deliver to the Administrative Agent (or to the Collateral Custodian
as its agent and bailee) all assignments, endorsements, powers, hypothecations,
and other documents required at any time and from time to time by the
Administrative Agent with respect to the Collateral in order to effect the
purposes of this Agreement. If any Pledgor shall become entitled to receive or
shall receive with respect to the Collateral any: (i) certificate (including,
but without limitation, any certificate representing a dividend or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off); (ii) option, warrant or right, whether as
an addition to, in substitution of, in exchange for the Collateral, or
otherwise; (iii) dividends or distributions payable in property, including,
without limitation, securities issued by any person other than the issuer of the
Collateral; or (iv) dividends or distributions on dissolution, or in partial or
total liquidation, or from capital, capital surplus, or paid-in surplus, then,
Pledgor shall accept any such instruments or distributions as the Administrative
Agent’s agent, shall receive them in trust for the Administrative Agent, and
shall deliver them forthwith to the Administrative Agent (or to the Collateral
Custodian as its agent and bailee) in the exact form received with, as
applicable, Pledgor’s endorsement when necessary or appropriate undated stock or
bond powers duly executed in blank, to be held by the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), subject to the terms
hereof, as further collateral security for the Obligations.
SECTION 14.Binding Agreement. This Agreement and the terms, covenants, and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, executors, administrators, successors and
assigns.
SECTION 15.Modification. Neither this Agreement nor any provisions hereof may be
amended, modified, waived, discharged, or terminated, nor may any of the
Collateral be released or the pledge or the security interest created hereby
extended, except by an instrument in writing signed by the parties hereto.
SECTION 16.Severability. In case any lien, security interest, or other right of
Administrative Agent hereunder shall be held to be invalid, illegal, or
unenforceable, such invalidity, illegality, and/or unenforceability shall not
affect any other lien, security interest, or other right of Administrative Agent
hereunder.
SECTION 17.Governing Law. This Agreement (including matters of construction,
validity, and performance) , the rights, remedies, and obligations of the
parties with respect to the Collateral to the extent not provided for herein,
and all matters concerning the validity, perfection, and the effect of
non-perfection of the pledge contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of North Carolina or other
mandatory applicable laws. Notwithstanding anything herein, EACH PLEDGOR AGREES
TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA AND
THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY PROVISIONS,




--------------------------------------------------------------------------------



RIGHTS OR REMEDIES HEREOF. EACH PLEDGOR FURTHER AGREES THAT ANY ACTION TAKEN BY
PLEDGOR RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR REMEDIES HEREOF
SHALL BE TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY OTHER JURISDICTION.
PLEDGOR RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL PROVISION OF THIS
AGREEMENT, THE ABSENCE OF WHICH WOULD MATERIALLY ALTER THE CONSIDERATION GIVEN
BY ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.
SECTION 18.Duties of Administrative Agent. The Administrative Agent has been
appointed by the Secured Parties pursuant to the Credit Agreement. Its duties to
the Secured Parties, powers to act on behalf of the Secured Parties, and
immunity are set forth solely therein, and shall not be altered by this
Agreement. Any amounts realized by the Administrative Agent hereunder shall be
allocated pursuant to Section 6.04 of the Credit Agreement.
SECTION 19.Keepwell. Each Pledgor that is a Qualified ECP Guarantor at the time
the grant of the security interest hereunder or under the other Loan Documents,
in each case, by any Specified Guarantor, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Guarantor with respect to such Swap Obligation as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under this
Agreement and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 19 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute a
“keepwell, support, or other agreement” for the benefit of, each Specified
Guarantor for all purposes of the Commodity Exchange Act.
SECTION 20.Consent and Reaffirmation. Each Pledgor hereby consents to the
execution, delivery and performance of the Credit Agreement and agrees that each
reference to the Existing Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to the Credit Agreement. Each
Pledgor hereby acknowledges and agrees that, after giving effect to the Credit
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Credit Agreement, are reaffirmed, and remain in full force and
effect.
SECTION 21.Effect of Restatement. The Agreement amends and restates the Existing
Pledge Agreement in its entirety and supersedes the Existing Pledge Agreement in
all respects.
[remainder of page intentionally left blank; signature page follows]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Equity Pledge Agreement
to be duly executed and delivered as of the date first above written.


 
 
 
 
 
 
 
TRIANGLE CAPITAL CORPORATION
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Chief Financial Officer

 
 
 
 
 
 
 
ARC INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
BRANTLEY HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
ENERGY HARDWARE HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
MINCO HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
PEADEN HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
TECHNOLOGY CROPS HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary







--------------------------------------------------------------------------------



 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
as Administrative Agent for itself and the other Secured Parties
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ William B. Keene (SEAL)
 
 
 
 
William B. Keene
 
 
 
 
Vice President





